Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Lines 17-26 on page 9 of the specification describe Fig. 7 and Fig. 8 and it is stated that “Figure 7 illustrates the case where the plurality of flexible strips 103, 203, includes at least one pivot having strips in two parallel planes that cross in projection” and that “Figure 8 illustrates the case where the plurality of flexible strips 103, 203 include at least one V-shaped Wittrick-type pivot.” However, Fig. 7 appears to illustrate a Wittrick style pivot, in which the paths cross at 7/8 of their length, and Fig. 8 appears to illustrate a pivot in which the strips are in two parallel planes that cross in projection.  Therefore, line 17 on page 9 should read “Figure 8” and line 21 on page 9 should read “Figure 7”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler & Born (US 20170038730 A1), hereinafter Winkler, and further in view of Favre et al. (US 20170261933 A1), hereinafter Favre.  
	Regarding Claim 1, Winkler discloses a timepiece regulating mechanism (Winkler par. 2, “the invention concerns a timepiece regulating  mechanism”) comprising a plurality of primary resonators [first resonator 100, second resonator 150] (Winkler fig. 3) each including at least one inertial weight [inertia arm 130, second inertia arm 140] (Winkler fig. 3), which is pivotable with respect to a fixed structure [first rigid structure 110] (Winkler fig. 3) to which said inertial weight is suspended by a plurality of flexible strips [elastic return means 120] (Winkler fig. 1) wherein said regulating mechanism includes mechanical means of synchronization (Winkler par. 29, “invention proposes to develop a mechanical regulating mechanism”) of at least two said primary resonators which include an articulated connection (Winkler figs. 7-9, diagrams of mechanical connections forcing the rotating arms of such resonators to remain in position) between the two said inertial weights comprised in said two primary resonators, which articulated connection is arranged, under normal conditions, to allow pivoting of said two inertial weights in opposite directions of rotation and with close rotation angle values (Winkler par. 54, “arranged to vibrate in phase opposition to each other”) and is arranged to prevent, during a shock, pivoting of said two inertial weights in the same direction of rotation (Winkler par. 72, “at least one component of the mechanical anti-desynchronization mechanism is made of a shock absorbent material, to avoid rebounds”), wherein said regulating mechanism includes an oscillator which includes an escapement mechanism (Winkler par. 77, “regulating mechanism 200 forms a 

    PNG
    media_image1.png
    400
    499
    media_image1.png
    Greyscale

Winkler Fig. 3

    PNG
    media_image2.png
    491
    500
    media_image2.png
    Greyscale

Winkler Figs. 7-9
However, while Winkler discloses a regulating mechanism that includes a magnetic escapement mechanism (Winkler par. 51, “arranged to cooperate with escape wheel set 10 via magnetically and/or electrically charged tracks”), Winkler does not disclose a frictional rest escapement mechanism.  Favre et al. (US 20170261933 A1), hereinafter Favre, discloses both a magnetic escapement (Favre par. 2) and a frictional rest escapement (Favre par. 6, conventional Swiss lever escapement).  While Favre discloses benefits to efficiency of a magnetic escape wheel, it provides that the frictional rest escapement style of the Swiss lever escapement mechanism is the conventional approach, and that at high torque the efficiency of the magnetic escapement is comparable to the conventional Swiss lever escapement (Favre par. 10).  


Regarding Claim 2, Winkler further discloses the timepiece regulating mechanism according to claim 1, wherein said articulated connection is a connection in which there is play.  Winkler figs. 7-9 demonstrate articulated connections in which there is play in the form of a pin/slot (Winkler fig. 7), meshing tooth sectors (Winkler fig. 8), and flexible mechanical link comprising flexible strips (Winkler fig. 9).   

Regarding Claim 3, Winkler and Favre disclose two inertial weights that that are connected by a pin that slides with play (Winkler fig. 7) and that allows pivoting of the inertial weights in opposite directions of rotation and with the same rotation angle value (Winkler par. 54, “arranged to vibrate in phase opposition to each other”), however Winkler and Favre do not explicitly disclose the slot being v-shaped.  
When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  As Winkler discloses a pin and slot articulated connection between the two inertial weights that maintains 

Regarding Claim 10, Winkler further discloses a timepiece movement comprising at least one timepiece regulating mechanism according to claim 1 (Winkler par. 19, “The invention also concerns a timepiece movement comprising at least one such regulating mechanism”).  

Regarding Claim 11, Winkler further discloses a watch comprising at least one timepiece movement according to claim 10 (Winkler par. 17 “developing a watch, notably a mechanical watch, provided with a regulator…” and Winkler par. 20 the “the invention also concerns a timepiece including one such movement).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Favre as applied to claim 1 above, and further in view of Winkler et al. (US 20170123380 A1), hereinafter Winkler ‘380.

Regarding Claim 4, Winkler and Favre disclose two primary resonators that have the same frequency and poising adjustment, as Winkler provides that the inertial 
Winkler ‘380 discloses a timepiece oscillator mechanism with inertial weights [51 and 52] that include an articulated connection [main resilient connection 3] with a stop means [7, referenced as 72, 74] that limits the displacement of the flexible strips and only in mechanical contact [72 and 74 come into contact] in case of shock (Winkler ‘380 fig. 7e, par. 0141).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to add the articulated connections that only come into mechanical contact in case of shock of Winkler ‘380 to Winkler as modified by Favre as Winkler ‘380 discloses a very similar oscillator mechanism to that of Winkler and the various mechanical stops of Winkler ‘380 provide the benefit of limiting translations in X and Y direction, limiting the possible effects of shocks, protecting the flexible strips, and sparing the flexible strips from excessive deformation (Winkler ‘380 par. 0143).



    PNG
    media_image3.png
    326
    384
    media_image3.png
    Greyscale

Winkler ‘380 Fig. 7E

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Favre as applied to claim 1 above, and further in view of Kawauchiya et al. (US 9052693 B2), hereinafter Kawauchiya.

Regarding Claim 5, Winkler and Favre do not specifically disclose the frictional rest escapement mechanism in which the teeth of the escape wheel are curved and arranged to cooperate with straight pallet stones. Kawauchiya discloses an escape wheel [111] with teeth [119] which are curved and arranged (Kawauchiya col. 13 lines 47-52, “teeth 119 which are formed in a special hook shape . . . engaged with or disengaged from the distal end of the teeth”) to cooperate with said pallet stones [125a and 125b] which are straight (Kawauchiya col. 14 lines 9-10, “substantially square column shape”) (Kawauchiya fig. 10).  


    PNG
    media_image4.png
    497
    609
    media_image4.png
    Greyscale

Kawauchiya Fig. 10

Regarding Claim 6, Winkler and Favre do not specifically disclose the timepiece regulating according to claim 1, wherein said frictional rest escapement mechanism 
It would have been obvious to one of ordinary skill in the art prior before the effective filing date of the claimed invention to create the frictional rest escapement mechanism of Winkler and Favre using pallet stones made of ruby and an escape wheel made of silicon or silicon-dioxide given that Kawauchiya provides for such and is one of a finite number of identified solutions to the material used for escape wheel teeth and pallet stones such that it would be obvious to do the same to the invention of Winkler and Favre.  Further, Kawauchiya discloses the benefit of using ruby to form components subject to collision from another component in the shape of a distal end portion, minimizing contact forces, (Kawauchiya par. 194) and several alternative methods to choose for making a silicon escape wheel that would be obvious to try (Kawauchiya col. 13 lines 31-34, “electroforming and a photolithography technology is incorporated, deep reactive ion etching (DRIE), or metal injection molding (MIM)”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Favre as applied to claim 1 above, and further in view of Di Domenico et al. (US 20170227930 A1), hereinafter Di Domenico.

Regarding Claim 7, Winkler and Favre do not disclose the flexible strips of claim 1 including head-to-tail v-shaped portions.  
Di Domenico discloses an insensitive pivot with flexible strips [L1 and L2] in which the pivots are placed in series and head-to-tail with respect to each other (Di Domenico par. 29) (Di Domenico fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the flexible strips of Winkler and Favre in the head-to-tail v-shaped position with a position insensitive pivot given the benefit disclosed by Di Domenico that when the two RCC pivots are thus placed in series, but head-to-tail with respect to each other, their undesired movements offset each other (Di Domenico par. 0029) and that the relative motion of the parts occurs without excessive stress (Di Domenico par. 0030).  

    PNG
    media_image5.png
    678
    528
    media_image5.png
    Greyscale

Di Domenico Fig. 3

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Favre as applied to claim 1 above, and further in view of Born et al. (US 20160179058 A1), hereinafter Born.  

Regarding Claim 8, Winkler and Favre disclose a timepiece regulating mechanism having a plurality of flexible strips, however Winkler and Favre do not disclose the plurality of flexible strips whereby at least one strip comprises at least one position insensitive pivot with the strips in parallel planes that cross in projection.  



    PNG
    media_image6.png
    295
    412
    media_image6.png
    Greyscale

Born Fig. 6
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Favre as applied to claim 1 above, and further in view of Di Domenico et al. (20170010586 A1), hereinafter Di Domenico ‘586.

Regarding Claim 9, Winkler and Favre disclose a timepiece regulating mechanism having a plurality of flexible strips, however Winkler and Favre do not disclose the plurality of flexible strips comprising at least one position insensitive pivot with strips in two parallel planes that cross in projection.
Di Domenico ‘586 discloses that having a plurality of flexible strips that comprise at least one Wittrick-type V-shaped pivot that removes position insensitivey (Di Domenico 586 par. 10, “In the publication by F. Barrot, T. Hamaguchi, “Un nouveau régulateur mécanique pour une réserve de marche exceptionnelle”, Proceedings of the 2014 Study Day of the Swiss Society of Chronometry, the authors disclosed an oscillator formed of a balance with crossed strips. They explain that “the implementation of a Wittrick type pivot is selected” in order to “make the oscillation frequency independent of the orientation of the balance with respect to gravity”. This particular configuration where the strips intersect at seven eighths of their length was disclosed in the work of W. H. Wittrick, The properties of crossed flexure pivots and the influence of the point at which the strips cross>> The Aeronautical Quarterly II (4), pages 272 to 292 (1951). It has the advantage of minimising the displacements of the virtual axis of rotation and consequently of minimising the position effect.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of flexible strips as disclosed by 

Citation of Relevant Art
Semon et al. (US 10520890 B2), hereinafter Semon, discloses a v-shaped articulation [157] of a timepiece regulator, however Semon does not disclose a rational behind the v-shaped cutouts and instead the pin and v-shaped slot as claimed by Claim 5, Semon discloses a v-shape cutout and a protrusion.  Additionally, instead of having a plurality of inertial weights that rotate due to a v-shape slot in opposite directions of rotation, Semon has translational oscillations of regulating members [117] transformed into pivorting movement around the z-axis but all in the same direction (Semon figs. 11 and 12).
Stranczl and Hessler (US 20150203985 A1) discloses a pin [4] in connection with a “v”shape” anti-trip stop member [6]. A virtual pivot [50] defines where the anti-trip stop member [6] can pivot (Stranczl and Hessler fig. 1).  While not the exact same pin/slot as shown by the present application’s specification, as this pin and slot rotate together in a parallel plane and the present application suggests a pin perpendicular to the slot, it is an alternative kind and could be applied to the timepiece regulator of claim 1.  
Helfer, Di Domenico, and Winkler (US 20170220002 A1) discloses the arrangement of a Wittrick pivot such that the geometric axis of the oscillation of the oscillator is defined by the intersection of the first plane and the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844